Citation Nr: 1447394	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  10-19 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to an initial disability rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his former spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran served on active duty from October 1995 to September 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the claim was subsequently transferred to the St. Petersburg RO. 

In connection with his appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the St. Petersburg RO in January 2012.  A transcript of the hearing is of record. 

In an October 2012 decision, the Board awarded a 30 percent rating for the service connected migraine headaches and denied a rating in excess of 30 percent.  The Veteran appealed the Board's denial of a rating in excess of 30 percent to the U. S. Court of Appeals for Veterans Claims (Court).  In a May 2013 joint motion, the parties requested that the Court vacate the October 2012 Board decision as to the migraine headache rating to the extent that it denied a rating in excess of 30 percent and remand this aspect of the claim for readjudication.  In a June 2013 Order, the Court granted the joint motion.  The Board then remanded the claim for additional development in March 2014.  The issue is now again before the Board for adjudication.

The record raises an informal claim of entitlement to a TDIU due to a combination of the Veteran's service-connected disabilities.  See May 2014 VA examination report and September 2014 Appellant's Post-Remand Brief.  The Board notes that a claim for a TDIU has not been adjudicated by the RO.  According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is solely based upon the disability or disabilities which are the subject of the increased rating claim.  See VAOGCPREC 6-96.  Since the TDIU claim in this case is raised as due to a combination of the Veteran's service-connected disabilities, the Board does not have jurisdiction over the TDIU claim.  The issue of entitlement to a TDIU is referred to the RO for appropriate action.  

The issue of entitlement to a disability rating in excess of 50 percent for the Veteran's service-connected psychiatric disability was raised by the Veteran in January 2012.  The record reflects that the RO recognized receipt of this claim, but it remains unadjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

Throughout the period of the claim, the Veteran's migraine headaches have, on average, occurred several times per week, are characterized as prostrating by VA examiners, and cause the Veteran to become nauseous, to need to avoid light and sound, and to have to lay down for sometimes hours at a time, thereby producing severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for migraine headaches have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the claim herein decided.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 (2014) in regard to this issue. 

General Legal Criteria: Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

The Veteran's service-connected headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraine headaches.  He is presently in receipt of a 30 percent rating for the disability.  The question in this case is whether the maximum, 50 percent, rating is warranted.  The maximum schedular disability rating of 50 percent is warranted for migraine headaches with very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (Diagnostic Code 8100 is quoted verbatim, but the Court does not specifically address the matter of what is a prostrating attack.).  According to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007),  "prostration" is defined as "extreme exhaustion or powerlessness."

VA treatment records throughout the pendency of this claim show ongoing treatment for chronic headaches.  The Veteran was prescribed Fioricet and Butalbital for severe headaches.  The notes reflect that the Veteran additionally controls his headaches with ibuprofen, caffeine, water, and rest.

During the Veteran's April 2008 VA fee-basis examination, the Veteran reported having experienced one migraine headache per week on average for the previous six years.  The Veteran rated the headache pain as an average of 7 on a 0 (low) to 10 (high) pain scale.  He indicated that three times during the previous four years his headaches rated a 10 on the same scale.  The report reflects that the Veteran experienced photophobia and left-sided throbbing headaches.  The headaches were reported to last one to two hours, although his longest headache lasted for six hours.  The Veteran also report experiencing nausea during his headaches.

On VA examination in April 2010, the Veteran reported experiencing headaches two to three times per year, which lasted three to seven days.  He reported treating headaches of less severity, less than a 5 on a 0 (low) to 10 (high) pain scale, with caffeine and NSAIDs.  The examiner opined that the headaches had a significant effect on the Veteran's occupation, as they caused increased absenteeism and caused decreased concentration, poor social interactions, difficulty following instructions, lack of stamina, weakness, fatigue, and pain.

During his January 2012 Board hearing, the Veteran remarked that he experienced headaches every day.  He stated he could not drive at night.  He also reported that during a headache, he would lie in bed.  He self-medicated with Aleve and also took prescription Butalbital.  The Veteran reported the headaches to be between 3 and 10 on the aforementioned pain scale.  When his headaches rated a 10, he needed to lie down in bed.  The Veteran testified that he left his previous job due to a combination of problems, one of which was his headaches.  He was then working part time and attending college.  After finishing college, he hoped to get a job.  The Veteran reported that his headaches were not of such a severity that he was required to be in bed every day, but that they did rise to that level of severity a few times per week.  He related that he was sensitive to noise and light when he experienced his headaches.  The Veteran also reported that he gets really nervous during examinations and consequently misrepresented himself at the April 2010 VA examination.  

Most recently, the Veteran was examined in May 2014.  He reported headache frequency to be three to four times per week.  He reported staying in bed for three hours each time, with the inability to move for the first hour.  The headache pain was described as pulsating or throbbing on one side of the head, which worsened with activity.  Nausea, vomiting, and sensitivity to light and sound were also experienced.  The examiner described the Veteran's headache pain as prostrating in nature.  Treatment continued to include Aleve, Butalbital, caffeine, and also ice packs.  The Veteran was noted to not work, but to take classes online.  His headaches were reported to be aggravated by stress.  Despite the report of prostrating headache pain, which required bed rest, and caused nausea and vomiting and sensitivity to light and sound, the examiner indicated "No" on the VA Disability Benefits Questionnaire when asked whether the Veteran has "very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability."  Further, the examiner noted that the Veteran left his job due to his headache and ankle disabilities, although mostly due to the ankle.  Despite noting that the Veteran left his job at least in part due to headaches, the examiner concluded that the headache condition does not impact his ability to work.  The Board finds this examination report to be adequate in part, and inadequate in part.  In particular, the findings descriptive of the Veteran's current symptoms and whether those symptoms are characteristic of prostrating attacks are based upon the competence of the Veteran, which is unquestioned, as well as sound medical conclusions.  The findings as to economic inadaptability and impact on employability, however, are inconsistent with the detailed symptoms reported and, therefore, this portion of the medical opinion has little probative value.

Upon review of the evidence as outlined above, the Board finds that the Veteran is entitled to the maximum 50 percent rating for his migraine headaches throughout the period of the claim.  The evidence clearly shows that the Veteran experiences very frequent prostrating migraine headaches, well more than once per month, which cause him to lie down away from light and noise for an hour or more several times per week, and also cause nausea.  It is unclear to the Board how such symptoms could not produce severe economic inadaptability.  Thus, the Board finds that a 50 percent rating is indeed warranted throughout the pendency of this claim.  Again, 50 percent is the maximum scheduler rating allowable for migraine headaches.

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the Veteran has not alleged that a rating in excess of 50 percent is warranted or that he is totally disabled as a result of his headaches.  As discussed above, the manifestations of the migraine headaches are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


						(CONTINUED ON NEXT PAGE)






ORDER

The Board having determined that the Veteran's migraine headache disability warrants a 50 percent rating throughout the initial rating period, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


